Citation Nr: 1612828	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to June 1974 and from October 1974 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO denied six claims, which the Veteran appealed.  In his substantive appeal (VA Form 9), he later restricted the scope of his appeal to the denial of service connection for a lower back disorder and for hypertension.  For this reason, those are the only issues which will be considered today.

The back disability claim was previously denied in an unappealed June 1981 rating decision.  In August 2013, the Board reopened the claim after finding that the Veteran had submitted new and material evidence.  To that extent only, the claim was granted.  After reopening the claim, the Board remanded both issues for further development.  As this decision will explain, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
  

FINDINGS OF FACT

1. The Veteran's hypertension did not have an onset until more than one year after his separation from service, and the preponderance of the evidence is against a finding that it is otherwise related to active duty.

2. The Veteran's chronic low back disorder was not incurred in service and arthritis of the spine was not manifest within one year of separation from service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2015).

2. The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated February 2009, the RO notified him of all the other elements necessary to establish his claims, including the disability rating and effective date elements.

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

During the appeal period, the RO arranged for examinations to assess the nature and etiology of the Veteran's claimed hypertension and low back disorder.  The Board has carefully reviewed both VA examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  The examination reports also contain the opinions requested in the Board's August 2013 remand, thus protecting the Veteran's right to compliance with those instructions.  See Stegall, 11 Vet. App. at 268.

As the Veteran has not identified additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Both of the claimed disabilities in this appeal - hypertension and lumbar degenerative disc disease (a form of arthritis) - are designated chronic diseases under 38 C.F.R. § 3.303(d).  For claimants who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and for whom a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even if there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Hypertension

Post-service treatment records show that the Veteran has a diagnosis of hypertension.  VA regulations define a specific threshold for hypertension: diastolic blood pressure that is predominantly 90 mm or greater or systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.  

The Veteran was examined, and his claims file was reviewed, by a VA physician in September 2013.  The examiner confirmed that the Veteran's blood pressure readings satisfied the regulatory threshold for hypertension two or more times on at least three different days.  See Id.

In a written statement, the Veteran attributed his hypertension to stress and overwork during his military service.  He explained that he felt anxious because, at that time, he needed to be on call for extended periods and his responsibility for maintaining electrical services at a large Air Force Base was very demanding.  

It is clear from the September 2013 diagnosis and the Veteran's statements that the evidence satisfies the current disability requirement and the in-service injury or event requirements.  Thus, the success of his claim depends on whether a causal connection exists between service and his current disability.  See Fagan, 573 F.3d at 1287.

The Veteran's service treatment do not show any complaints, treatments, or diagnoses pertaining to hypertension or high blood pressure.  The service treatment records include several blood pressure readings.  The first reading, part of his pre-induction medical examination in November 1970, indicates systolic blood pressure of 118 mm and diastolic blood pressure of 78 mm.  The last measurement, dated February 1979, indicates systolic blood pressure of 100 mm and diastolic blood pressure of 68 mm.  Other treatment notes and periodic examinations include four additional blood pressure readings and none of them meet the regulatory criteria for hypertension.  

Post-service medical records describe treatment for hypertension over the course of several years, but the date of the earliest diagnosis is June 1993, more than ten years after the Veteran was discharged from the Air Force.  

For assistance in deciding whether the Veteran's hypertension is related to his military service, the RO obtained an opinion from the September 2013 VA examiner.  The examiner's report indicated that the earliest three blood pressure readings establishing a diagnosis for VA purposes were in 1994.  According to the examiner, it is less likely than not that the Veteran's hypertension is related to military service because that condition did not have its onset until years later.  In the examiner's opinion, it is also less likely than not that his hypertension is related to the long hours and stressful duties as an electrician.

The only evidence that the Veteran's high blood pressure may be related to service comes from his written statement.  As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  But he is not competent provide an opinion on a matter of medical complexity, such as the probability of a relationship between his initial hypertension diagnosis in the early 1990s and his job-related stress many years earlier.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record in this case includes no credible evidence showing a medical diagnosis of hypertension in service or showing blood pressure readings within VA's regulatory criteria for hypertension in service, or within one year of his separation from service.  

Because VA's definition of hypertension depends on specific blood pressure measurements and the Veteran is a layperson, he is not competent to diagnose hypertension.  For these reasons, the Board accepts the September 2013 VA examiner's opinion that the Veteran's current hypertension is unrelated to service.  The benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.

Service Connection for a Lower Back Disability

The Veteran has complained of chronic pain in his low back, which he attributes to lifting heavy objects on active duty in October 1971.  In September 2013, a VA examiner diagnosed him with lumbar degenerative disc disease.  Service treatment records confirm that the Veteran sought treatment for back pain in October 1971 and was diagnosed with chronic lumbosacral strain.  As in the case of his claim for hypertension, the evidence clearly satisfies the first two requirements of his claim.  The success of the claim likewise depends on the existence of a causal nexus between lumbar degenerative disc disease and his in-service injury.

To help resolve the claim, the RO arranged for the Veteran to be examined by a VA physician.  After personally examining the spine and reviewing the Veteran's claims file, the examiner submitted a report, which includes a through and accurate summary of the relevant medical history.  The examiner reviewed imaging studies of the lumbar spine, which indicated facet joint osteoarthritis at L4-L5 and L5-S1.

According to the examiner, it is less likely than not that the Veteran's current disability is related to service.  In his report, the examiner acknowledged the in-service diagnosis of chronic lumbar strain, with a period of four to five months of back pain.  But according to the examiner, this was a "self-limited soft tissue condition" and did not cause a long term injury.  Rather than attribute the Veteran's current disability to service, the examiner explained that his current back disability is the result of aging and daily wear and tear.

The service treatment records are consistent with the examiner's analysis.  An x-ray report taken shortly after his injury was normal.  After the end of the Veteran's first enlistment, he reported for a separation examination and his April 1974 separation examination report describes his spine as normal.  There was another post-injury examination in March 1978.  That report also described the spine as normal.  On the same day in March 1978, the Veteran completed a report of medical history form, in which he denied having experienced recurrent back pain.  

The only available information about the condition of the Veteran's lower back during the 12 months after his separation from service is a May 1981 orthopedic examination report and an associated x-ray report.  According to the examination report, the Veteran had full, painless range of motion in his spine.  He had no tenderness.  Sensation was intact and he had normal reflexes.  The x-ray report indicates that, in May 1981, the Veteran had no abnormalities of the lumbar spine.

The Board has given careful attention to the evidence submitted by the Veteran, including a statement in June 2009 indicating his belief that his low back pain was the result of his in-service injury.  VA has also received medical records from several physicians.  These records describe treatment of a current back disability, but the earliest diagnosis of degenerative disc disease of the lumbar spine is dated February 2009.  None of the treating physicians provided an opinion on the issue of whether a current lower back disability is related to any in-service disease, injury or event.

While the Veteran is competent to report current low back pain, see Jandreau, 492 F.3d at 1377 n. 4, his claim of entitlement to service connection for a lower back disability cannot succeed without evidence that his current lower back pain is related to some disease, injury or event in service.  See Fagan, 573 F.3d at 1286. Accordingly, on the issue of whether the Veteran's current back disability is related to military service, the Board assigns greater weight to the examiner's findings, which are supported by the medical records and by a convincing rationale. 

Consistent with this ruling, the preponderance of the evidence favors the conclusion that degenerative disc disease of the lumbar spine is unrelated to the Veteran's in-service back injury or to any other disease, injury or event in service.  Because the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disorder is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


